Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment submitted by Applicant on December 16, 2021 has been received and entered.

Claims 12 and 24 are canceled.

Claims 1-11, 13-23 are pending.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the edge surface and the substrate in claims 11, 13-15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claims 11, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the wafer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-15 are rejected because they depend from claim 11.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 (as best understood) and 21, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LUNDE (U.S. Patent No. 6,630,685).
Regarding claim 11 of the present application, LUNDE discloses in Figure 5 “A semiconductor die [26’] (column 7, line 6) comprising:
an edge surface (column 9, line 37) of a substrate [40’] (column 7, line 5), wherein the edge surface is formed when the substrate [40’] is cut from the wafer (column 1, lines 50-53);
a memory cell array (not shown) (column 2, line 35) formed on the substrate [40’] and comprising a plurality of memory cells; and

a metal trace line [46’] (column 7, line 22) connected to the mBIST circuit and routed to the edge surface.

Regarding claim 21, the steps in claim 21 would be performed on the semiconductor substrate disclosed by LUNDE as described above.

Claims 13-15, 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-10, 16-20 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AHMAD et al., CROUCH et al., REDDY et al., BARTLING et al., BILL et al., LEE et al., HUNG, WONG et al, DELACRUZ et al. are cited to show semiconductor devices having BIST circuits.

REMARKS
The indicated allowability of claims 11 and 21 as rewritten to include limitations of claims 12 and 24 is withdrawn in view of the newly discovered reference(s) to LUNDE (U.S. Patent No. 6,630,685) since LUNDE disclosed the limitations in amended claims 11 and 21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TAN T. NGUYEN/Primary Examiner, Art Unit 2827